Appeal by relator from a judgment of the Supreme Court, Suffolk County, dated July 24, 1967, which dismissed the writ of habeas corpus herein. Judgment reversed, on the law, without costs, and proceeding remanded to the Special Term (1) for a hearing de novo at which relator shall be represented by assigned counsel and (2) for the appointment of an independent *693psychiatrist to examine relator and testify at the hearing as to her condition. (People ex rel. Rogers v. Stanley, 17 N Y 2d 256, 259; Matter of Patterson, 50 Misc 2d 730, 732; Judiciary Law, § 35, subds. 1, 3.) Findings of fact below, if any, have not been affirmed. Brennan, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.